DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/20/22.  Since the previous filing, claims 1, 3, 5, 6, 20, 21 and 27-30 have been amended, claim 2 has been cancelled and no claim shave been added.  Thus, claims 1, 3-14, 16, 17 and 19-30 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they have been withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 17, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second housing" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As the “second housing” has previously been interpreted in light of the specification and drawings as a housing surrounding the movable assembly, examiner is carrying through this interpretation for the purpose of examination.
Claim 17 recites the limitation "the second housing" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As the “second housing” has previously been interpreted in light of the specification and drawings as a housing surrounding the movable assembly, examiner is carrying through this interpretation for the purpose of examination.
Claim 27 recites the limitations of “wherein the movable assemble includes the at least one movably guided magnetic core and the spacing element is positioned within the circular opening of the guide element and guided by the guide element coaxially to the at least one coil element, thereby supporting the movable assembly including the at least one movably guided magnetic core and the spacing element at two spaced apart positions, namely the thickened actuation portion and the guide element” in the last paragraph.  The wording of the claim is not clear how to interpret these limitations and therefore there are multiple ways to interpret.  
To begin, the repetition of “the movable assembly includes/including the at least one movably guided magnetic core and the spacing element” in lines 1-2 and 4-5 of the paragraph introduce confusion as to which components are serving what function in what positions.  Lines 1-2 may be interpreted in at least two ways: first “the movable assembly, which includes the at least one movably guided magnetic core and the spacing element, is positioned within the circular opening of the guide element” or second “the movable assembly includes the at least one movably guided magnetic core, and the spacing element is positioned within the circular opening of the guide element” with the second interpretation being slightly narrower than the first.  Lines 4-5 may most clearly be interpreted as “the movable assembly, including the at least one movably guided magnetic core and the spacing element, ”.  As the “movable assembly” has already been defined in the preceding paragraph, it is recommended that the wordage describing the composition of said assembly be removed from the final paragraph to increase clarity. 
Further, the “two space apart positions” as seen in line 5 is not clear as to exactly where these positions are.  Most reasonable interpretation is that the claim limitations are describing where the movable assembly is attached to the actuation portion and where it is within the guide element.  Additionally, as the actuation portion is in motion while the device is active, the relative positions are not static.

Dependent claims inherit the rejection of the preceding claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 introduces a transmission rad which is attached to the magnetic core and transfers movement from the core to the actuation portion.  Claim 20 contradicts these limitations by essentially removing the transmission rod.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators).
In regards to claim 1, Lenke discloses a massage device (device 1) for massage by means of pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a first housing (housing 8) having a grip section (housing designed to be held in one hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (first chamber 3)  in the first housing (see Annotated Fig 3), having an opening in the massage section leading towards an outside (see Annotated Fig 3), the at least one fist chamber including a first chamber wall having at least one actuation portion (wall 31 and holder 32): and a drive means (drive unit 6) within said housing for changing the a volume of the first chamber (page 13 line 28 – page 14 line 1), a transmission rod attached to the drive means and configured to transfer movement of the drive means to the first chamber wall in order to change the volume of the at least one first chamber (drive unit 6 drives the change in volume of chamber 3 via connecting rod, page 13 line 28 – page 14 line 1), and wherein the transmission rod is integrally formed with the first chamber wall (the broadest reasonable interpretation of integral is "formed as a unit with another part" or “composed of constituent parts" as defined by the Merriam-Webster dictionary, therefore once assembled, the connecting rod may be considered as integrally formed with the chamber wall).

    PNG
    media_image1.png
    409
    557
    media_image1.png
    Greyscale

Annotated Fig 3
While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core arranged in parallel to the coil element, wherein said at least one movably guided magnetic core includes at least one permanent magnet.
However, Goldfarb teaches a drive means that is a voice coil (drive magnetic drive or voice coil, paragraph 57 line 22-23).
While Goldfarb does not explicitly teach wherein the drive means has at least one coil element and at least one movably guided magnetic core arranged parallel to the coil element for acting on the at least one first chamber, wherein said magnetic core includes at least one permanent magnet, H2W Technologies teaches that a voice coil is a permanent magnet within a coil assembly (H2W Product Info tab).

    PNG
    media_image2.png
    361
    480
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil as taught by Goldfarb and H2W Technologies as these actuators have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1).
In regards to claim 3, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1 and Lenke further discloses wherein the at least one actuation portion is provided in the form of a membrane (wall 31 flexible material, page 15 line 16-17).
In regards to claim 4, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 3 and Lenke further discloses wherein the membrane is resiliently connected to the first chamber wall (flexible wall 31 secured to rigid holder 32, page 15 line 7 and 16-18).
In regards to claim 5, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not teach wherein a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the at least one actuation portion of the first chamber wall.
However, Goldfarb teaches wherein a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the at least one actuation portion of the first chamber wall (see Annotated Fig 3A).

    PNG
    media_image3.png
    277
    476
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the actuation portion of the first chamber wall as taught by Goldfarb as this is a known means by which to drive the actuation portion.
In regards to claim 6, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
While Lenke does not explicitly disclose wherein the at least one actuation portion has a first area on an inner side of the at least one first chamber, and the inner side of the at least one first chamber has a total second area, wherein a ratio of the first area to the second area is in a range from 0.1 to 0.8, drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).  Lenke Fig 3 shows actuating portion as a side of a three dimensional rectangular structure (see Annotated Fig 3) wherein the area of said side is between 10% and 80% of the total area of the structure.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the actuation portion of Lenke to have an area that is between 10% and 80% of the total area of the structure as this would allow a broad range of volumetric changes when the actuated portion is actuation by the drive means.
In regards to claim 7, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not teach wherein the drive means has a stroke of 1 mm to 25 mm.
However, H2W Technologies teaches wherein the drive means has a stroke of 1 mm to 25 mm (voice coils listed have stroke of 3 mm, model NCC01-04-001-1X, to 132 mm, model NCC52-20-020-1X, see H2W Specifications tab pages 1 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means has a stroke of 1 mm to 25 mm as taught by H2W Technologies as smaller stroke lengths maintain better motor efficiency (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 8, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the at least one moveably guided magnetic core has a mass ranging from 2 to 15 grams.
However, H2W Technologies teaches wherein the at least one movably guided magnetic core has a mass ranging from 2 to 15 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means has a stroke of 1 mm to 25 mm as taught by H2W Technologies as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 14, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the at least one coil element has a flux density in a range between 0.13 mT and 500 mT.
However, H2W Technologies teaches that the force applied by the actuator is dependent of the flux (H2W Technologies Product Info tab page 1). While H2W Technologies does not provide measures of coil flux, since the force applied by the actuator is proportional to the flux density field, altering the flux density of said field would alter the resultant force. Therefore, desired or optimal force may be established through routine experimentation (MPEP 2144.05 II A). Further, the flux is also representative of a results-effective variable (MPEP 2144.04 B) wherein the alteration of the flux results in a recognized result of alterations of actuator force and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentably distinct over the prior at.
In regards to claim 21, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1 and Lenke further discloses wherein the transmission rod is coupled to the at least one actuation portion (page 13 line 28-30).
In regards to claim 22, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1 and Lenke further discloses further comprising a second chamber (chamber 4), wherein the first chamber is an inner chamber (chamber 3 in the interior if device 1, page 13 line 24-25) and the second chamber has the opening leading to the outside (chamber 4 is for placing on a body part, page 13 line 25) and is in fluid communication with the first chamber (chamber 3 and chamber 4 connected via connection element 5, page 13 line 26).
In regards to claim 23, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 22.
The original embodiment of Lenke does not disclose wherein the second chamber is substantially funnel-shaped and widens towards the opening.
However, a second embodiment of Lenke teaches wherein the second chamber is substantially funnel-shaped and widens towards the opening (chamber 4, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Lenke such that the second chamber is substantially funnel-shaped and widens towards the opening as taught by the second embodiment of Lenke as it is known to adjust the form of the second chamber to suit the anatomy of the body part to be stimulated (page 20 line 1-2).
In regards to claim 24, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber are connected to each other by a connecting portion (connection element 5 connects chamber 3 and chamber 4, page 14 line 30 – page 15 line 5) having a smaller cross-section than the opening (see Annotated Fig 3).
In regards to claim 25, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber each have a chamber wall of integral construction (chambers 3 and 4 may be integral, page 17 line 23-24).
In regards to claim 26, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1 and Lenke further discloses a controller (control device 7) for controlling the drive means (page 20 line 21-23) capable to make the at least one movably guided magnetic core vibrate in a predetermined manner with a predetermined vibration profile (page 9 line 10-15).
Claim 11-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators) as applied above and in further view of Alexander (US 2013/0237751).
In regards to claim 11, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the at least one movable guided magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other.
However, Alexander teaches a hand held linear actuator for electromagnetic personal devices wherein the at least one movably guided magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other (mover may be a tube of permanent magnets, paragraph 24 line 4-5, paragraph 25 line 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has at least two permanent magnets arranged with opposite poles facing each other as taught by Alexander as different magnetic configurations provide different motor functions (Alexander: paragraph 26).
In regards to claim 12, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not discloses two coil elements arrange beside each other and substantially coaxial.
However, Alexander teaches a hand held linear actuator for electromagnetic persona devices further comprising two coil elements arranged beside each other and substantially coaxially with each other (paragraph 24 line 2-4, paragraph 25 line 6-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises two coil elements arranged beside each other and substantially coaxial with each other as taught by Alexander as different coil configurations provide different motor functions (Alexander: paragraph 26).
In regards to claim 13, Lenke in view of Goldfarb, H2W Technologies and Alexander teaches the device of claim 11.
Lenke does not disclose wherein the permanent magnet has a mass in the range of 1 gram to 10 grams, or a magnetic flux density in a range from 0.38 T to 0.4 T, or both.
However, H2W Technologies teaches wherein the permanent magnets each have a mass in a range from 1 gram to 10 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnet has a mass ranging from 1 to 10 grams as taught by H2W Technologies as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1). If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regard to claim 16, Lenke in view of Goldfarb, H2W Technologies teaches the device of claim 1.
Lenke does not teach a housing around the movable assembly provided in the form of a thin walled sleeve.
However, Alexander teaches a housing around the movable assembly that is provided in the form of a thin-walled sleeve (tube 4, Fig 1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to have a housing surrounding the movable assembly provided as a thin walled sleeve as taught by Alexander as this would provide a light weight support for the drive means.
In regards to claim 17, Lenke in view of Goldfarb, H2W Technologies teaches the device of claim 1.
Lenke does not disclose a housing surrounding a movable assembly that completely surrounds the at least one movably guided magnetic core.
However, Alexander teaches a housing surrounding a movable assembly that completely surrounds the at least one movably guided magnetic core (Fig 1A shows tube 4 completely surrounding magnets 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to have a housing around the movable assembly that completely surrounds the at least one movably guided magnetic core as taught by Alexander as this would provide a support for the drive means
In regards to claim 19, Lenke in view of Goldfarb, H2W Technologies and Alexander teaches the device of claim 11.
Lenke does not disclose wherein the permanent magnets are separated by a separating element.
However, Alexander teaches wherein the permanent magnets are separated by a separating element (magnets may be separated by a spacer, paragraph 23 line 13-18, paragraph 25 line 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnets are separated by a separating element as taught by Alexander as the spacing elements and the materials they are made of may alter the magnetic field of the magnetic core, resulting in different capacity and capability (Alexander: paragraph 23 line 16-18).
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies and Alexander (US 2013/0237751) as applied to claim 1 above and in further view of Blenk (US 2016/0015595).
In regards to claim 9, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not disclose the device having a total weight in a range of 100 grams to 500 grams.
However, Blenk teaches a hand held massage device having a total weight in a range of 100 grams to 500 grams (paragraph 46 line 4-6). 
While Lenke does not disclose any weight parameters for the massage device, said device must have a weight that is appropriate for its hand held operation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the massage device has a total weight in a range of 100 grams to 500 grams as taught by Blenk as this would allow for the user to easily hold and manipulate the device.
In regards to claim 10, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein a ratio of a mass of the at least one movably guided magnetic core to a mass of the massage device of in a range between 1:6 and 1:250.
However, Blenk teaches wherein a ratio of the mass of the at least one moveably guided magnetic core to a mass of the massage device is in a range between 1:6 and 1:250 (paragraph 14 line 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that a ratio of the mass of the at least one moveably guided magnetic core to a mass of the massage device is in a range between 1:6 and 1:250 as taught by Blenk as this would provide a suitable device for hand held operation and manipulation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies) as applied to claim 1 above and in further view of Goldenberg (US 2018/0125748).
In regards to claim 20, Lenke in view of Goldfarb and H2W Technologies teaches the device of claim 1.
Lenke does not teaches wherein the magnetic core is attached directly to the actuation portion.
However, Goldenberg teaches a massage device using a miniature pump comprising a magnet core wherein the magnetic core (magnet 57) is attached directly to the actuation portion (magnet fixed to diagram, paragraph 71, magnet attached to the surface of the actuator membrane 5, paragraph 119 line 8-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core is attached directly to the actuation portion as taught by Goldenberg as this would remove any intermediary components between the magnetic core and the actuating portion, simplifying the assembly.
Claim 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldenberg (US 2018/0125748) (US 2017/0202731) and H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators) and Alexander (US 2013/0237751).
In regards to claim 27, Lenke discloses a massage device (device 1) for massage by pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a housing (housing 8) having a grip section (housing designed to be gripped by hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (first chamber 3) having an opening in the massage section leading towards an external environment (see Annotated Fig 3) and a first chamber wall (wall 31 and holder 32), the at least one first chamber having a volume (page 12 line 29-30) and the first chamber wall having at least one thickened actuation portion (wall 31, “thickened” undefined as to any specific dimensions or relative thickness therefore the wall having any thickness may read on the limitations of the claim); and a drive means within the housing structured to change the volume of the first chamber (drive means 6, page 13 line 28 – page 14 line 1) such that the drive means is supported by the actuation portion (connection between the connecting rod of the drive means and the wall 31, page 13 line 28 – page 14 line 1, would by definition provide a support point to the connection rod/drive means).
While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core, wherein said magnetic core includes at least one permanent magnet wherein the at least one permanent magnet is coupled to the thickened actuation portion of the first chamber wall.
However, Goldenberg teaches that the drive means may be a voice coil (paragraph 129) with at least one coil element (coil 3) and at least one movably guided magnetic core (magnet 57) wherein the at least one permanent magnet has a first axial side that is coupled to the thickened actuation portion (magnet 57 is permanent magnet fixed to diaphragm 55, paragraph 130).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises at least one coil element and at least one movably guided magnetic core wherein the at wherein the at least one permanent magnet has a first axial side that is coupled to the thickened actuation portion as taught by Goldenberg as voice coil actuators with the above structure are known to have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1).
Lenke does not disclose a guide element with a substantially circular opening coaxially arranged relative to the at least one coil element, wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element to form a movable assembly, and wherein the movable assembly is supported by the guide element.
However, Alexander teaches a guide element (bearings 3) with a substantially circular opening coaxially arranged relative to the at least one coil element (Fig 8A); and at least one movably guided magnetic core positioned inside the guide element, wherein the at least one movably guided magnetic core is guided by the guide element (mover may be tube 4 contains magnets 7, paragraph 23 line 10-11, mover rides on bearings 3, paragraph 24 line 14-15), wherein the guide element is coaxially arranged relative to the at least one coil element and the at least one movably guided magnetic core (bearing 3, coils 13, Fig 1A and 8A), wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element and wherein the spacing element is guided by the guide element (magnets may be separated by spacers 5, paragraph 23 line 13-18, paragraph 25 line 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to have a guide element with a substantially circular opening coaxially arranged relative to the at least one coil element, wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element to form a movable assembly, and wherein the spacing element is guided by the guide element as taught by Alexander as this would assist the motion of the motor (Alexander: paragraph 24 line 14-15).
In regards to claim 29, Lenke in view of Goldenberg, H2W Technologies and Alexander teaches the device of claim 27 and Lenke further discloses a transmission rod coupled to the at least one movably guided magnetic core and to the at least one actuation portion of the first chamber wall (drive unit 6 drives the chamber 3 via connecting rod, page 13 line 28 – page 14 line 1, Fig 3).
Lenke does not disclose a second housing, the at least one movably guided magnetic core positioned within the second housing.
However, Alexander teaches a second housing wherein the at least one movably guided magnetic core is arranged in a second housing (move can include a housing tube 4 which contains at least one magnet 7, paragraph 23 line 10-11, see Annotated Figure 1A above).
While Alexander does not have a chamber on which the transmission rod acts, the adaptor 14 does act as a force link between the drive and an actuation element.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke with a second housing, a transmission rod coupled to the at last one movably guided magnetic core and to the at least one actuation portion of the first chamber wall, the at least one movably guided magnetic core positioned within the second housing as taught by Alexander as this would help ensure proper alignment of core and cohesive motion when in use while transmitting force between the drive core and the actuation component providing stimulation to the user.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldenberg (US 2018/0125748), H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators) and Blenk (US 2016/0015595).
In regards to claim 28, Lenke discloses a massage device (device 1) for massage by pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a housing (housing 8) having a grip section (housing designed to be gripped by a hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (chamber 3) having an opening in the massage section leading towards an outside (see Annotated Fig 3), the at least one first chamber having a volume (page 12 line 29-30); and a drive (drive unit 6) within the housing structured to change the volume of the at least one first chamber (page 13 line 28 – page 14 line 1), wherein the magnetic core is mechanically coupled to at least one actuation portion (wall 31) of the first chamber wall (drive until 6 drives deflection of wall 31, page 13 line 30 – page 14 line 1, page 17 line 17-21).
 While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core arranged in parallel to the coil element, wherein said magnetic core includes at least one permanent magnet, nor that the at least one actuation portion is a substantially stiff membrane corresponding to a stiff portion within the first chamber wall, wherein the stiff portion is a single piece construction with an annular elastic suspension, and wherein the stiff portion of the first chamber is firmly connected to the rest of the first chamber wall via the annular elastic suspension.
However, Goldenberg teaches that the drive means may be a voice coil (paragraph 129) with at least one coil element (coil 3) and at least one movably guided magnetic core (magnet 57) arranged in parallel to the coil (Fig 13A), wherein said magnetic core includes at least one permanent magnet (magnet 57 is permanent magnet fixed to diaphragm 55, paragraph 130), wherein the at least one actuation portion is a substantially stiff membrane corresponding to a stiff portion within the first chamber wall (area of diaphragm 55 fixed to magnet 57 stiff relative to the remaining area surrounding), wherein the stiff portion is a single piece construction with an annular elastic suspension (once the device is fully assembled the components would constitute a single piece), and wherein the stiff portion of the first chamber is firmly connected to the rest of the first chamber wall via the annular elastic suspension (diaphragm 55 connected to chamber 54, paragraph 132-133).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil as taught by Goldenberg as these actuators have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1) and wherein the at least one actuation portion is a substantially stiff membrane corresponding to a stiff portion within the first chamber wall, wherein the stiff portion is a single piece construction with an annular elastic suspension, and wherein the stiff portion of the first chamber is firmly connected to the rest of the first chamber wall via the annular elastic suspension as taught by Goldenberg as this would provide enough structure to the actuation portion to generate a stronger pressure wave while maintaining the chamber walls ability to deform to accommodate the motion of the drive means..
Lenke does not disclose the movably guided magnetic core having a having a mass ranging from 3 to 8 grams, wherein the massage device has a total weight in a range of 100 grams to 200 grams, and wherein a ratio of a mass of the at least one movably guided magnetic core to a mass of the massage device (m2) is in a range between 1:10 and 1:250.
However, H2W Technologies teaches wherein the magnetic core has a mass ranging from 3 to 8 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Further, Blenk teaches a hand held personal massage device having a total weight in a range of 100 grams to 200 grams (paragraph 46 line 5-4) and wherein a ratio of a mass of the at last one movably guided magnetic core to a mass of the massage device is in a range between 1:10 and 1:250 (paragraph 14 line 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has a mass ranging from 3 to 8 grams as taught by H2W Technologies and the device having a total weight in a range of 100 grams to 200 grams as taught by Blenk as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1). If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Allowable Subject Matter
Claim 30 is allowable over the prior art.
Claim 30 recites the limitations of “a first impact element disposed at a first axial end of the guide element; and a second impact element disposed at a second axial end of the guide element, the first impact element and the second impact element being permanent magnets with a same pole facing the at least one movably guided magnetic core to repel the at least one magnetic core between the first and second impact elements”.  While the massage device of Blenk (US 2016/0015595) includes such magnetic impact elements in its magnetic drive, this drive does not act on an exterior structure.  Instead, this drive is fully enclosed in order to produce vibrations.  Further, previous art has established a magnetic actuator with fine control therefore the addition of these end magnets, which appear to be for limiting the motion of the magnetic core, would require hindsight as the established actuator shouldn’t need such a structure.
Response to Arguments
In regards to the arguments concerning the independent claims, arguments concern the amendments made to the claims and are addressed in the new rejections entered above.
Arguments concerning claim 27 correctly point out incorrect citation of Goldfarb.  This reference has been replaced, as seen in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785